Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney, Christopher R. Sylvain, on 03/03/2022.

The application has been amended as follows: 
 	In claim 14, line 1, “the end faces” has been deleted and replaced by -- end faces --.
 	In claim 14, line 3, “at least one connecting partner” has been deleted and replaced by -- at least one connecting partner of said two connecting partners --.
 	In claim 14, line 7, “the side faces of each connecting flange” has been deleted and replaced by -- the two side faces of each connecting flange --.
 	In claim 14, line 7, “one of the side faces” has been deleted and replaced by -- one of the two side faces --.
a side of the joints on which a laser irradiates a laser beam to laser weld --.
 	In claim 14, line 20, “a laser beam” has been deleted and replaced by -- the laser beam --.
 	In claim 14, line 23, “components” has been deleted and replaced by -- portions --.
 	In claim 14, line 25, “at least one connecting partner” has been deleted and replaced by -- at least one connecting partner of said two connecting partners --.
 	In claim 14, line 26, “the metallic coating melts or evaporates at least for the most part” has been deleted and replaced by -- at least a majority of metallic coating melts or evaporates --.
 	In claim 17, line 1, “the laser spot” has been deleted and replaced by -- a laser spot of the laser beam --.
 	In claim 22, line 1, “the path amplitude” has been deleted and replaced by -- a path amplitude --.
 	In claim 26, line 1, “the joint surface” has been deleted and replaced by -- a joint surface --.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Anders (EP 0771605), Thorge (DE whereby, in arranging the connecting flanges of the two connecting partners, the two connecting partners adjoin each other in a region of mutually facing joint edges of the joints, and slit openings are present between the mutually facing joint edges along the longitudinal extension of the joints; and then laser welding the end faces of the connecting flanges in a feed direction which follows the longitudinal extension of the joints, the laser beam being directed in an inclined manner transversely to the longitudinal extension of the joints, thereby providing a weld seam in a connecting zone of the joints connecting the two connecting flanges to each other; whereby portions of the laser beam pass through the slit openings and are reflected on the mutually facing side faces of the two connecting flanges within the degassing gap, thereby heating the metallic coating of the at least one connecting partner of said two connecting partners in regions within the degassing gap such that at least a majority of the metallic coating melts or evaporates before a weld pool has melted with the steel material in said regions within the degassing gap. 	

Examiner’s Comment
 	The closest prior art was Anders. The prior art show that the laser welding the end faces of joints of two connecting flanges of two connecting partners, the two connecting partners made of steel and at least one connecting partner provided with a metallic coating (see Final rejections) and the laser beam being directed in an inclined manner transversely to the longitudinal extension of the joints (fig.1, 3). However, 
 	Thorge teaches each connecting flange which terminate at the end face of the connecting flange, with each end face extending between the two side faces, and wherein one of the side faces of each connecting flange is positioned facing one of the side faces of the other connecting flange, to laser weld the end faces of joints is applied, laser welding the end faces of the connecting flanges provide a weld seam connecting the two connecting flanges to each other (see Final rejections).
 	Anders is silent regarding the whereby, in arranging the connecting flanges of the two connecting partners, the two connecting partners adjoin each other in a region of mutually facing joint edges of the joints, and slit openings are present between the mutually facing joint edges along the longitudinal extension of the joints; and then laser welding the end faces of the connecting flanges in a feed direction which follows the longitudinal extension of the joints, with a laser beam being directed in an inclined manner transversely to the longitudinal extension of the joints, thereby providing a weld seam in a connecting zone of the joints connecting the two connecting flanges to each other; whereby portions of the laser beam pass through the slit openings and are reflected on the mutually facing side faces of the two connecting flanges within the degassing gap, thereby heating the metallic coating of the at least one connecting 
 	Milewski et al. teaches then laser welding the end faces of the connecting flanges in a feed direction which follows the longitudinal extension of the joints, with the laser beam being directed the joints, thereby providing a weld seam in a connecting zone of the joints connecting the two connecting flanges to each other; whereby portions of the laser beam pass through the slit openings and are reflected on the mutually facing side faces of the two connecting flanges within the degassing gap 
in regions within the degassing gap (fig.1B shows he connecting flanges of the two connecting partners, the two connecting partners adjoin each other in a region of mutually facing joint edges of the joints, and slit openings are present between the mutually facing joint edges along the longitudinal extension of the joints; and then laser welding the end faces of the connecting flanges in a feed direction which follows the longitudinal extension of the joints).  However, Milewski is silent regarding heating the metallic coating of the at least one connecting partner of said two connecting partners and portions of the laser beam pass through the slit openings and are reflected on the mutually facing side faces of the two connecting flanges within the degassing gap in regions within the degassing gap such that at least a majority of the metallic coating melts or evaporates, before a weld pool has melted with the steel material in said regions within the degassing gap. Examiner noted that there is no reason to use Milewski to further modify Anders and/or Thorge because Anders and Thorge both references having flanges having one end forming a closed surface. There is motivation or reason to separate flanges apart to form a gap 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JIMMY CHOU/Primary Examiner, Art Unit 3761